Name: Council Regulation (EEC) No 3354/82 of 3 December 1982 opening, allocating and providing for the administration of a Community tariff quota for ferro-chromium containing not more than 0*10 % by weight of carbon and more than 30 % but not more than 90 % by weight of chromium (super-refined ferro-chromium), falling within subheading ex 73.02 E I of the Common Customs Tariff (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12 . 82 Official Journal of the European Communities No L 358 / 7 COUNCIL REGULATION (EEC) No 3354 / 82 of 3 December 1982 opening, allocating and providing for the adminstration of a Community tariff quota for ferro-chromium containing not more than 0*10% by weight of carbon and more than 30% but not more than 90 % by weight of chromium (super-refined ferro-chromium), falling within subheading ex 73.02 E I of the Common Customs Tariff ( 1983 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , in the quota volume can be expressed approximately as follows : Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, (tonnes) Benelux 15-93 Denmark 0-03 Germany 27-71 Greece 0-17 France 29-10 Ireland 0-03 Italy 8-66 United Kingdom 18-37 Having regard to the proposal from the Commission , Whereas , as regards ferro-chromium containing by weight not more than 0*10% of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro-chromium), falling within subheading 73.02 E I , the European Economic Community has undertaken to open an annual duty-free tariff quota of 3 000 tonnes ; whereas this should , however , be reduced to 2 950 tonnes to take account of the traditional imports from EFTA countries which have been free of customs duty under the Agreements concluded with those countries ; whereas the tariff quota concerned should therefore be opened on 1 January 1983 and allocated among the Member States ; Whereas equal and continuous access to the quota should be ensured for all importers and the rate of duty for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas arrangements for the utilization of the Community tariff quota based on an allocation among Member States would seem to be consistent with the Community nature of the quota ; whereas , to correspond as closely as possible to the actual trend of the market in the product in question , allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistics of imports from third countries during a representative reference period and to the economic outlook for the quota period in question ; Whereas , to take account of future import trends for the products concerned , the quota should be divided into two instalments , the first being allocated and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial share ; whereas , to give importers some degree of certainty , the first instalment of the tariff quota should be fixed at a high level , which in this case should be approximately 95 % of the volume of the quota ; Whereas initial shares may be used up at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve; whereas each time its additional share is almost used up a Member State should draw a further share , and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , which latter must be in a position to keep account of the extent to which the quotas have been used up and to inform the Member States accordingly ; Whereas , if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused , it is essential that that Member State should return a significant proportion to the reserve , in order to prevent a part of the Community quota remaining unused in one Member State while it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg Whereas ferro-chromium of this quite specific quality is not singled out in the Member States statistical nomenclatures ; whereas their corresponding imports from third countries , not already benefiting from an equivalent preferential arrangement , could not be detailed in their entirety for the abovementioned reference period; whereas , taking into account the foreseeable evolution of the market in such ferro-chromium for 1983 and in particular the forecasts made by the Member States , the initial percentage shares No L 358 / 8 Official Journal of the European Communities 20 . 12 . 82 are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION: Article 1 any portion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission , draw a second share , to the extent that the reserve so permits , equal to 10 % of its initial share rounded up as necessary to the next whole number . 2 . If a Member State, after exhausting its initial share , has used 90 % or more of the second share drawn by it , that Member State shall forthwith , in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share rounded up as necessary to the next whole number . 3 . If a Member State , after exhausting its second share , has used 90 % or more of the third share drawn by it , that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third . This process shall apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 to 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . AnyMember State applying this paragraph shall inform the Commission of its grounds for so doing . 1 . From 1 January to 31 December 1983 a Community tariff quota of 2 950 tonnes shall be opened in the Community for ferro-chromium containing by weight not more than 0*10% of carbon and more than 30 % but not more than 90 % ofchromium (super-refined ferro-chromium), falling within subheading 73.02 E I of the Common Customs Tariff. 2 . Imports of the product in question may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements . 3 . Within this quota , Common Customs Tariff duty shall be totally suspended . 4 . Within the limits of this tariff quota , Greece shall apply duties calculated in accordance with the relevant provisions in the Act of Accession of 1979 . Article 4 Article 2 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1983 . 1 . A first instalment of 2 800 tonnes of this Community tariff quota shall be allocated among the Member States ; the shares , which subject to Article 5 shall be valid from 1 January to 31 December 1983 , shall be as follows : Article 5 (tonnes) Member States shall , not later than 1 October 1983 , return to the reserve the unused portion of their initial share which , on 15 September 1983 , is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1983 , notify the Commission of the total quantities of the product in question imported up to and including 15 September 1983 and charged against the Community quota and of any portion of their initial shares returned to the reserve . Benelux 446 Denmark 1 Germany 776 Greece 5 France 815 Ireland 1 Italy 242 United Kingdom 514 2. The second instalment of 150 tonnes shall constitute the reserve . Article 6 Article 3 Member States may restrict the charging of imports against their shares to products for certain intended uses . In that case the Community provisions on the matter shall 1 . If a Member State has used 90% or more of its initial share as fixed in Article 2 ( 1 ), or of that share minus 20 . 12 . 82 Official Journal of the European Communities No L 358 / 9 be applied for checking that the product has been used for the stipulated purpose . Article 7 without interruption against their aggregate share of the Community quota . 2 . Member States shall ensure that importers of the product in question , established in their territory, have free access to the shares allocated to them . 3 . The extent to which the Member States have used up their shares shall be determined on the basis of imports of the products in question entered with the customs authorities for free circulation . The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it , inform each State of the extent to which the reserve has been used up . It shall , not later than 5 October 1983 , inform the Member States of the amount still in reserve , following any return of shares pursuant to Article 5 . It shall ensure that the drawingwhich exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 9 At the Commission's request , Member States shall inform it of the imports actually charged against their shares . Article 10 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 8 Article 11 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1982 . For the Council The President Ch . CHRISTENSEN